93 N.Y.2d 942 (1999)
715 N.E.2d 98
693 N.Y.S.2d 70
In the Matter of LAND OF THE FREE, INC., Doing Business as SEAFORD PALACE DINER, et al., Appellants,
v.
UNIQUE SANITATION, INC., et al., Respondents.
Court of Appeals of the State of New York.
Argued April 29, 1999.
Decided June 3, 1999.
*943 Hession & Bekoff, Mineola (Andrew Paul Cooper of counsel), for appellants.
Bee, Eisman & Ready, Mineola (Peter A. Bee, Richard P. Ready and Catherine V. Battle of counsel), for respondents.
Before: Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
CPLR 7503 (c) requires that an application to stay arbitration be made within 20 days after service of a demand for arbitration. An untimely application to stay arbitration may, however, be granted if the agreement for which arbitration is sought is facially illegal or if upon facial examination of the agreement, a court may conclude that it would be against public policy to permit arbitration of the issue sought to be arbitrated (see, Matter of Sprinzen [Nomberg], 46 NY2d 623, 631; Matter of Aimcee Wholesale Corp. [Tomar Prods.], 21 NY2d 621).
Here, the trash removal contract between the parties is not facially illegal nor may it be concluded from the face of the contract that it would be against public policy to arbitrate the issue for which arbitration was sought. Accordingly, the Appellate Division correctly determined that the arbitration should proceed, inasmuch as the petitioner-appellant's application to stay arbitration was made after expiration of the 20-day time limit set forth in CPLR 7503.
Order affirmed, with costs, in a memorandum.